DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This Office Action is responsive to the amendment filed on 26 April 2021. As directed by the amendment: claims 19, 21, 22, 24, 26-29, 31, 32, 34, 36, and 37 have been amended and claims 23, 25, 33, and 35 have been cancelled. Claims 18-22, 24, 26-32, 34, 36, and 37 currently stand pending in the application. 
The amendments to claims 19, 23-27, 29, 31, and 33-37 are sufficient to overcome the claim objections listed in the previous action. Namely, the minor informalities have been resolved. Accordingly, the relevant claim objections have been withdrawn. However, the amendments to claim 21 are not sufficient to overcome all of the claim objections listed in the previous action, with relevant objections presented below.
The amendments to claim 28 are sufficient to overcome the relevant rejections under 35 U.S.C. 112(a) listed in the previous action. The failure to comply with the written description requirement has been resolved. The cancellation of claims 23, 25, 33, and 35 has rendered moot their relevant rejections under 35 U.S.C. 112(a). Accordingly, the relevant rejections under 35 U.S.C. 112(a) have been withdrawn. 
The amendments to claim 22 are sufficient to overcome the relevant rejections under 35 U.S.C. 112(b) listed in the previous action. The indefiniteness has been resolved. The cancellation of claims 23, 25, 33, and 35 has rendered moot their relevant rejections under 35 U.S.C. 112(b). Accordingly, the relevant rejections under 35 U.S.C. 112(b) have been withdrawn. 

Response to Arguments
Applicant’s arguments, filed 26 April 2021, with respect to the rejections of claims 26 and 36 under 35 U.S.C. 112(a) and (b) have been fully considered and are persuasive. The rejections of claims 26 and 36 under 35 U.S.C. 112(a) and (b) have been withdrawn. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive. Applicant contends that the cited references, namely Petrzelka (US 8,568,417) and To (US 2013/0072936), whether considered alone or in any obvious combination, fail to teach or suggest at least “translating the outer sleeve along the first axis causing the coupling member to pivot about first and second pivot points to angulate the second axis relative to the first axis,” as recited in claim 18 and similarly recited or incorporated by claims 19, 26-29, and 36-37. Applicant interprets the Office Action as admitting that Petrzelka is silent with regard to a coupling member pivotably connected to the outer sleeve and a retainer as well as the translating step recited in claim 18. Examiner respectfully submits that Petrzelka does disclose a translating step including translating the outer sleeve along the first axis causing parts of the instrument to pivot relative to each other about a pivot point to angulate the second axis relative to the first axis (see p. 10 / ll. 1-6 of the Office Action). Outer sleeve 110/117 and activation member 109 translate relative to each other along the first axis, which changes the relative longitudinal position of the inner shaft and the outer sleeve, causing the pivoting of the retainer 112 and the drive member 108 therein and the angulation of the second axis. The passage in the Office Action (p. 10) referred to by Applicant as admitting that Petrzelka is silent as to the translating step is not intended to indicate that the translating step as a whole is not disclosed, but rather that the portion of the translating step as related to the pivotably connected coupling member is not disclosed. Because Petrzelka is silent as to a coupling member pivotably connected to the outer sleeve and a retainer containing the drive member, Petrzelka is also silent as to translating step relating to pivoting of the coupling member about pivot points where it is pivotably connected to the outer sleeve and retainer. The whole of the translating step is presented in this paragraph to provide context; a statement that Petrzelka is silent as to “causing the coupling member to pivot about first and second pivot points” without the context of the rest of the translating step, i.e. translating the outer sleeve along the first axis to angulate the second axis relative to the first axis, which is disclosed by Petrzelka, would be unclear as to what is causing such pivoting. The modification of Petrzelka in view of To is to address the coupling member pivotably connected to the outer sleeve and a retainer, and not to provide the rest of the translating step since this is already disclosed by Petrzelka as the actuation means for angulating the second axis of the drive member. To is relied upon as a teaching of multiple pivotably connected housing segments (¶23, lines 17-19), and Petrzelka is modified in view of To to comprise additional segments to permit articulation or pivoting at two or more locations to allow greater precision and a greater range of motion in locating the drive member with respect to the target tissue. The coupling member (Petrzelka, 111) would be modified to have pivots on both of its ends as opposed to only a distal pivot to achieve this increased level of articulation. The duplication is of the pivot points, and not of an entire articulation mechanism within To. The actuation means of Petrzelka would remain the same, with the translating of the outer sleeve along the first axis as disclosed by Petrzelka causing the modified coupling member to pivot about both of its pivot points relative to the outer sleeve and the retainer to angulate the second axis. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Because To is relied upon to teach multiple pivotably connected housing segments and is not relied upon to teach the translating movement or any type of internal drive 

Claim Objections
Claim 21 is objected to because of the following informalities: improper antecedence. Each subsequent recitation of a step of the method should be preceded by the word “the.” The following amendment is suggested: 
Claim 21: “by the translating”
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 18, 19, 26-29, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 8,568,417 to Petrzelka et al. (hereinafter, “Petrzelka”), in view of U.S. Patent Application Publication No. US 2013/0072936 to To et al. (hereinafter, “To”). 
As to claims 18, 19, 26, and 27, Petrzelka discloses a method of operating a surgical instrument including an outer sleeve (110, 117) extending along a first axis, shown in FIGs. 3-4, an inner shaft (106, 107) supported by the outer sleeve rotatable about the first axis (col. 5 / ll. 32-33; col. 8 / ll. 16-18, 47-50), a drive member (108) extending along a second axis, and a coupling member (111) connected to the outer sleeve and a retainer (112) containing the drive member (col. 8 / ll. 24-26), the method comprising rotating the inner shaft about the first axis to rotate the drive member about the second axis (col. 8 / ll. 47-50; col. 11 / ll. 61-64), and translating the outer sleeve along the first axis causing the retainer to pivot about a pivot point (about 008) to angulate the second axis relative to the first axis (col. 8 / ll. 32-47, col. 9 / ll. 4-38; proximal translation of 109 relative to 110/117 corresponds to and can be interpreted as the opposite distal translation of the outer sleeve 110/117 relative to 109; distal translation of the outer sleeve 110/117 changes the relative longitudinal position of the inner shaft and the outer sleeve, causing the pivoting of the retainer and the drive member therein), shown in FIG. 4; wherein the surgical instrument includes an activation member (109) threadably engaged to the outer sleeve (at 117), and wherein the translating the outer sleeve along the first axis includes threading the activation member relative to the outer sleeve (col. 9 / ll. 4-38); wherein the translating the outer sleeve includes linearly shifting the outer sleeve along the first axis relative to at least a portion of the inner shaft (col. 9 / ll. 4-38), shown in FIGs. 3-4. 
Petrzelka is silent as to a coupling member pivotably connected to the outer sleeve and a retainer containing the drive member, and translating the outer sleeve along the first axis causing the coupling member to pivot about first and second pivot points to angulate the second axis relative to the 
To teaches that an articulating surgical instrument, shown in FIGs. 6A-6C, may comprise additional housing segments to permit articulation or pivoting at two or more locations [0023]. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify Petrzelka’s surgical instrument to comprise additional segments to permit articulation or pivoting at two or more locations, as taught by To, to allow greater precision and a greater range of motion in locating the drive member with respect to the target tissue, and since the mere duplication of the essential working parts of a device involves only routine skill in the art. The coupling member (Petrzelka, 111) would be modified to have a proximal pivot, like the proximal pivot of the retainer (Petrzelka, 112) where the retainer is connected to the coupling member. Then, the coupling member would be pivotably connected to the outer sleeve at this proximal pivot (a first pivot point), and the coupling member would be pivotably connected to the retainer (at a second pivot point), and the translating of the outer sleeve would cause the coupling member to pivot about the first and second pivot points to angulate the second axis relative to the first axis. The translating of the outer sleeve would include causing the coupling member to restrain a distance between a first hinge (at the first pivot point) on the outer sleeve and a second hinge (at the second pivot point) on the retainer, since the retainer restrains a distance between its ends due to its pivoting, and since the modified coupling member would pivot similarly to the retainer. 

As to claims 28, 29, 36, and 37, Petrzelka discloses a method comprising rotating an inner shaft (106) extending along a first axis of a surgical instrument (col. 5 / ll. 32-33; col. 8 / ll. 16-18, 47-50) and contained within an outer sleeve (110, 117) to rotate an implant (124) attached to a drive member (108) around a second axis (col. 9 / ll. 46 – col. 10 / ll. 28; col. 11 / ll. 61-64), shown in FIGs. 3, 4, and 8-13, the i.e. the shaft, coupling/joint, and drive member rotate simultaneously while the angle of articulation is adjusted from for example FIG. 3 to FIG. 4; col. 8 / ll. 47-50); and translating the outer sleeve along the first axis causing the retainer to pivot about a pivot point (about 008) to angulate the second axis relative to the first axis (col. 8 / ll. 32-47, col. 9 / ll. 4-38; proximal translation of 109 relative to 110/117 corresponds to and can be interpreted as the opposite distal translation of the outer sleeve 110/117 relative to 109; distal translation of the outer sleeve 110/117 changes the relative longitudinal position of the inner shaft and the outer sleeve, causing the pivoting of the retainer and the drive member therein), shown in FIG. 4; wherein the surgical instrument includes an activation member (109) threadably engaged to the outer sleeve (at 117), and wherein the translating the outer sleeve along the first axis includes threading the activation member relative to the outer sleeve (col. 9 / ll. 4-38); wherein the translating the outer sleeve includes linearly shifting the outer sleeve along the first axis relative to at least a portion of the inner shaft (col. 9 / ll. 4-38), shown in FIGs. 3-4. 
Petrzelka is silent as to translating the outer sleeve along the first axis causing a coupling member pivotably coupled to the outer sleeve by a first pivot point and the retainer by a second pivot point to angulate the second axis relative to the first axis; wherein the translating the outer sleeve includes causing the coupling member to restrain a distance between a first hinge on the outer sleeve and a second hinge on the retainer. 
To teaches that an articulating surgical instrument, shown in FIGs. 6A-6C, may comprise additional housing segments to permit articulation or pivoting at two or more locations [0023]. 
. 

Claims 20-22, 24, 30-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Petrzelka in view of To (hereinafter, “Petrzelka/To”), as applied to Claims 18, 19, 26-29, 36, and 37 above, and further in view of U.S. Patent No. US 8,506,636 to Dye. 
As to claims 20-22 and 24, Petrzelka/To disclose wherein the surgical instrument includes an implant (124) coupled to at least one of the inner shaft and the outer sleeve (implant coupled to inner shaft via drive member; col. 9 / ll. 46 – col. 10 / ll. 28), shown in FIGs. 3, 4, and 8-13, the method further comprising inserting the surgical instrument through an incision (col. 3 / ll. 27); wherein the articulating the implant is caused by translating the outer sleeve (col. 9 / ll. 4-38; col. 11 / ll. 7-15); further e.g. manual driver handle or internal workings of 101 that rotate to thereby rotate 118 and the inner shaft; additionally or alternatively, the first portion may comprise shaft 118 which is part of the handle assembly; col. 9 / ll. 4-22) disposed on a proximal end of a handle assembly (handle assembly comprising all parts proximal to and including 117) coupled to the inner shaft (via 118) to release the implant (col. 11 / ll. 13-15); wherein the translating the outer sleeve includes rotating a second actuation mechanism (threads on 117) disposed on a distal end of the handle assembly (col. 9 / ll. 4-38). 
Petrzelka/To are silent as to inserting the surgical instrument through an incision in an anterior posterior direction; and articulating the implant into an intervertebral disc space in a medial lateral direction; and releasing the implant within the intervertebral disc space. 
Dye teaches a method of operating a surgical instrument, wherein the surgical instrument includes an implant coupled to the instrument, the method comprising inserting the surgical instrument through an incision in an anterior posterior direction; and articulating the implant into an intervertebral disc space in a medial lateral direction; and releasing the implant within the intervertebral disc space (col. 10 / ll. 23-40), shown in FIGs. 7A-8B. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to utilize the articulating surgical instrument of Petrzelka/To to perform the method required by Dye, wherein the instrument is used to place an implant within the intervertebral disc space by an anterior posterior approach, wherein the articulating instrument is able to articulate the implant into a different medial lateral direction after insertion, so as to provide a minimally invasive procedure from a direction of approach best suited to the patient and procedure, while offering manipulability of the placement of the implant after insertion into the disc space. 

As to claims 30-32 and 34, Petrzelka/To disclose further comprising inserting the surgical instrument through an incision (col. 3 / ll. 27); wherein the articulating the implant is caused by the translating the outer sleeve (col. 9 / ll. 4-38; col. 11 / ll. 7-15); further comprising rotating a first actuation mechanism (e.g. manual driver handle or internal workings of 101 that rotate to thereby rotate 118 and the inner shaft; additionally or alternatively, the first portion may comprise shaft 118 which is part of the handle assembly; col. 9 / ll. 4-22) disposed on a proximal end of a handle assembly (handle assembly comprising all parts proximal to and including 117) coupled to the inner shaft (via 118) to release the implant (col. 11 / ll. 13-15); wherein the translating the outer sleeve includes rotating a second actuation mechanism (threads on 117) disposed on a distal end of the handle assembly (col. 9 / ll. 4-38). 
Petrzelka/To are silent as to inserting the surgical instrument through an incision in an anterior posterior direction; and articulating the implant into an intervertebral disc space in a medial lateral direction; and releasing the implant within the intervertebral disc space. 
Dye teaches a method of operating a surgical instrument, wherein the surgical instrument includes an implant coupled to the instrument, the method comprising inserting the surgical instrument through an incision in an anterior posterior direction; and articulating the implant into an intervertebral disc space in a medial lateral direction; and releasing the implant within the intervertebral disc space (col. 10 / ll. 23-40), shown in FIGs. 7A-8B. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to utilize the articulating surgical instrument of Petrzelka/To to perform the method required by Dye, wherein the instrument is used to place an implant within the intervertebral disc space by an anterior posterior approach, wherein the articulating instrument is able to articulate the implant into a different medial lateral direction after insertion, so as to provide a minimally invasive . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                   

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775